Citation Nr: 0945322	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he acquired an asbestos-related 
pulmonary disability due to handling asbestos laden brake 
pads and sweeping brake dust during service.  The Veteran's 
personnel records indicate that he served as a supply clerk 
and supply handler during service.

The Veteran's service treatment records (STRs) are silent for 
complaints of or treatment for pulmonary disability.  His 
induction examination noted that he had a history of a heart 
disease.  Further testing indicated that the Veteran was 
eligible for military service as there was no evidence of 
cardiovascular disease.

Post-service treatment records were associated with the 
claims file.  In January 1989, the Veteran sought treatment 
at Mercy Hospital in Bakersfield, California, after injuring 
his ribs.  A body scan was administered and the findings 
indicated that the Veteran showed possible scars from 
histoplasmosis, occurring due to a fungus in the Mississippi 
River valley.  In June 2005, the Veteran saw his private 
physician for recurrent bronchitis.  A CT scan imaging of the 
Veteran's chest showed bilateral extensive pleural plaques 
with additional partially calcified plaque at the right 
hemidiaphragm.  In July 2005, the Veteran underwent PET tumor 
imaging.  The examining doctor opined that the Veteran had 
signs of asbestosis due to the presence of pleural plaques.  
An August 2005 letter from the Veteran's physician indicates 
that the results of a CT and PET scan showed signs of 
asbestosis.  The physician indicated that it was not possible 
to treat the disease.  

In response to a VA questionnaire concerning asbestos 
exposure, the Veteran noted that he worked in the motor pool 
during active service.  He described his duties at this time 
as keeping records, ordering vehicle parts, handling old and 
new wheel brake pads and sweeping the floors where the brake 
pads were replaced.  An email from the Veteran's friend is in 
accord with the Veteran's assertion that he served in the 
motor pool during active service.  

A review of the record shows that the Veteran has not been 
afforded a VA examination in conjunction with his claim.  The 
Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  In this case, recent 
medical evidence establishes that the Veteran receives 
treatment for the claimed disability, including repeated 
diagnostic imaging to monitor the existence of any lung 
abnormality.  Furthermore, the Veteran attributes his 
disability to in-service asbestos exposure while serving in 
the motor pool.  His service personnel records show that he 
was a supply clerk and a supply handler.  A letter from his 
friend and testimony presented before the Board corroborate 
the Veteran's statements regarding his service occupation.  
VA treatment, however, mentions the Veteran's lung disability 
only by history.  Therefore, the Board finds that appropriate 
VA examinations are required to determine the nature and 
etiology of the Veteran's identified lung disability 
manifested by pleural plaques.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Additionally, the Board notes that during his hearing before 
the Board, the Veteran stated that he undergoes annual 
checkups with Syed Alam, M.D.  The most recent treatment 
records from Dr. Alam that have been associated with the 
claims file are dated from August 2005.  All relevant 
treatment records created since that time should be obtained 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the office of Dr. Syed Alam 
and obtain all outstanding treatment 
records for this Veteran since August 
2005.  These records should be associated 
with the claims file

2.  The RO/AMC shall then schedule the 
Veteran for a VA respiratory examination.  
The claims file must be made available to 
the examiner for review.  All indicated 
studies should be performed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) that 
any current respiratory disorder had its 
onset during active service or is related 
to any in-service event, disease, or 
injury, to include any exposure to 
asbestos.  A rationale for any opinion 
expressed should be provided.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


